NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       AUG 15 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SHAWN R. STEVENS,                                No.     14-35153

                   Plaintiff-Appellant,           D.C. No. 1:12-cv-02141-BR

   v.
                                                  MEMORANDUM*
 CAROLYN W. COLVIN, Commissioner of
 Social Security Administration,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                               Submitted July 8, 2016**
                                  Portland, Oregon

Before: PREGERSON, BEA, and OWENS, Circuit Judges.

        Plaintiff-Appellant Shawn R. Stevens appeals the district court’s decision to

affirm the Commissioner of Social Security’s denial of Stevens’s application for

disability insurance benefits under Title II of the Social Security Act. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand.

      A judgment by the district court upholding an administrative law judge’s

(“ALJ”) decision is reviewed de novo. See Valentine v. Comm’r Soc. Sec. Admin.,

574 F.3d 685, 690 (9th Cir. 2009). The ALJ’s findings may be reversed only if

they are based on legal error or are not supported by substantial evidence. Berry v.

Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). A harmless error cannot be the basis

for reversal. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

      It is uncontested that the ALJ failed to discuss Stevens’s left eye impairment

at step two; this was error and grounds for reversal. Although Stevens has 20/20

vision in his left eye, he frequently experiences blurry or foggy vision, flashes, and

large floaters. Because of these obstructions, Stevens has difficulty seeing and

focusing with his left eye. The ALJ did discuss Stevens’s left eye impairment at

step three, and when determining Stevens’s residual functional capacity before

considering step four. But the ALJ focused almost exclusively on Stevens’s 20/20

vision and failed to address the impairments in Stevens’s left eye.1 As a result, the

1
  The ALJ also erred by incorrectly stating that Dr. Wang’s 2011 restriction on
strenuous physical activity was a one-time restriction, lasting only six weeks. The
record reflects that the restriction lasted at least nine months, based on a series of
six-week renewals. Because of this factual error, the ALJ improperly rejected the
importance of Dr. Wang’s prohibition on strenuous activity; the ALJ also failed to

                                           2
ALJ did not consider the effects these impairments had on Stevens’s residual

functional capacity and did not take these impairments into account when

structuring the hypothetical question to the vocational expert.

      We cannot say these errors did not prejudice Stevens. See Stout v. Comm'r,

Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006). Had the ALJ properly

considered the effects of Stevens’s left eye limitations, in combination with his

lack of depth perception and blindness in Stevens’s right eye, the outcome of the

case would likely have been different. Because the error was consequential to the

ultimate non-disability finding, the error was not harmless. See id.

      Accordingly, because the case must be remanded for reconsideration of step

two, we do not reach the other arguments raised on appeal. We reverse and remand

for further proceedings consistent with this decision.

      REVERSED and REMANDED.




address whether the restriction was expected to last the additional three months
needed to meet the twelve-month durational requirement. See 20 C.F.R. §
404.1509.


                                          3